         Case 2:19-cv-00280 Document 1 Filed on 09/27/19 in TXSD Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

BRANDON WILSON AND                                 §
ALICIA WILSON,                                     §
                                                   §
                   Plaintiffs,                     §
                                                   § CASE NO.
- vs -                                             §
                                                   §
STATE FARM LLOYDS,                                 §
                                                   §
                   Defendant.                      §

                DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

         STATE FARM LLOYDS (hereinafter “State Farm”), Defendant, files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 as follows:

  I.          PROCEDURAL BACKGROUND

         1.        On August 26, 2019 Brandon and Alicia Wilson (“Plaintiffs”) filed their Original

Petition (“the Petition”) in Brandon Wilson and Alicia Wilson in the 36th District Court of

Aransas County, Texas, (“the State Court Action”) against Defendant State Farm Lloyds.

         2.        On August 28, 2019, State Farm was served with process. State Farm filed its

Answer on September 23, 2019.

         3.        State Farm timely files this Notice of Removal pursuant to 28 U.S.C. § 1446 to

remove the State Court Action from the 36th District Court of Aransas County, Texas, to the

United States District Court for the Southern District of Texas, Corpus Christi Division.




733737.000164 4813-4269-0471.1
       Case 2:19-cv-00280 Document 1 Filed on 09/27/19 in TXSD Page 2 of 5



                                     II.      NATURE OF THE SUIT

        4.       This lawsuit involves a dispute over the alleged non-payment or under payment of

insurance benefits and the handling of Plaintiffs’ insurance claims for damages allegedly caused

by a storm.1 Plaintiffs assert causes of action for breach of contract, violations of the Texas

Insurance Code, and a breach of the common law duty of good faith and fair dealing.2

                                                III.     VENUE

        5.       Venue for removal is proper in this district and division under 28 U.S.C.

§ 1441(a) because this district and division encompass the place in which the removed action

was pending, the State District Court of Aransas County, Texas, and a substantial part of the

events giving rise to Plaintiffs’ claims allegedly occurred in this district.

                                     IV.      BASIS FOR REMOVAL

        6.       There is complete diversity among the parties properly joined to this suit and,

according to the Plaintiffs’ allegations, the amount in controversy exceeds $75,000.

        7.       Plaintiffs were, at the time this action commenced, and are still citizens of the

State of Texas.3

        8.       At the time the civil action commenced, Defendant State Farm was not, and still is

not, a citizen of the state of Texas. State Farm is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an association of underwriters, each of whom were, at

the time this civil action was commenced and still are, citizens and residents of states other than

Texas making State Farm a citizen and resident of states other than Texas for diversity purposes.4




1
  See Pl. Original Pet. Pgs. 2-3.
2
  See id. at ¶ 16, 24, 27-41.
3
  See id. at ¶ 2.
4
  See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882 (5th Cir. 1993).


                                                         2
          Case 2:19-cv-00280 Document 1 Filed on 09/27/19 in TXSD Page 3 of 5



           9.        Plaintiffs seek relief over $75,000 and specifically plead “Plaintiffs seek monetary

relief over $200,000” in their petition.5           Because the Plaintiffs allege that the amount in

controversy exceeds $75,000, this Court has subject matter jurisdiction under 28 U.S.C. §

1332(a).

                                  V.      PROCEDURAL REQUIREMENTS

           10.       Pursuant to 28 U.S.C. § 1446(a), the following exhibits are attached and indexed:

                              Exhibit A     Index of matters being filed;

                              Exhibit B     Idocket Listing Pleadings filed in the State Court Action;

                              Exhibit C     Plaintiffs’ Original Petition filed in the 36th Judicial District
                                            Court of Aransas County, Texas on August 26, 2019;

                              Exhibit D     Citation to State Farm Lloyds, Inc. issued by the District
                                            Clerk of Aransas County, Texas on August 26, 2019;

                              Exhibit E     Return of Service of Plaintiffs' Original Petition on State
                                            Farm Lloyds on August 28, 2019;

                              Exhibit F     Defendant State Farm Lloyds Original Answer filed in the
                                            36th Judicial District Court of Aransas County, Texas on
                                            September 23, 2019; and

                              Exhibit G     List of All Counsel.



Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders and all other filings in the state

court action are attached to this Notice.

           11.       Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of

Removal will be given to all adverse parties promptly after filing the same.

           12.       Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the Notice of Removal

will be filed with the District Clerk for the 36th District Court of Aransas County, Texas,

promptly after filing of same.

5
    See Pl. Original Pet. ¶ Prayer.


                                                       3
      Case 2:19-cv-00280 Document 1 Filed on 09/27/19 in TXSD Page 4 of 5



                                         CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Defendant State Farm respectfully requests

that the State Court Action be removed and placed on this Court’s docket for further

proceedings. State Farm also requests any additional requests any additional relief to which it

may be justly entitled.




                                              4
      Case 2:19-cv-00280 Document 1 Filed on 09/27/19 in TXSD Page 5 of 5




                                            RESPECTFULLY SUBMITTED,

                                            DYKEMA GOSSETT PLLC
                                            One Congress Plaza
                                            111 Congress Avenue, Suite 1800
                                            Austin, Texas 78701
                                            (512) 703-6337
                                            (512) 703-6399 (fax)


                                            By:        /s/ Michael Klein
                                                  Michael Klein
                                                  State Bar No. 11563200
                                                  Travis Plummer
                                                  State Bar No. 24079146
                                                  mklein@dykema.com
                                                  tplummer@dykema.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  STATE FARM LLOYDS


                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served in accordance
with the Federal Rules of Civil Procedure on September 27, 2019, via first class mail and
electronic service to the following parties:

               David M. Anderson
               anderson@ccatriallaw.com
               Stephen P. Carrigan
               scarrigan@ccatriallaw.com
               Carrigan & Anderson, PLLC
               101 N. Shoreline Blvd, Suite 420
               Corpus Christi, Texas 78401

               ATTORNEYS FOR PLAINTIFFS, BRANDON WILSON
               AND ALICIA WILSON


                                                       /s/ Michael Klein
                                                     MICHAEL KLEIN




                                               5
